Citation Nr: 0948046	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as due to inservice exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  


FINDING OF FACT

A current diagnosis of basal cell carcinoma is not shown by 
the evidence of record.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active military service, to include as due to inservice 
exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for basal cell carcinoma, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Prior to the initial adjudication of 
the Veteran's claim, a July 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the Veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for basal cell carcinoma; thus, an effective date and 
disability evaluation will not be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO obtained the Veteran's service treatment 
records, his Army National Guard Records, his VA treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran 
was provided with a VA skin examination in September 2006, 
the VA examination report reflects that the VA skin 
examination was provided for the then-claimed disorders of 
acne or chloracne.  Thus, the Veteran was not provided with a 
VA examination specific to his claim for basal cell 
carcinoma.  Nonetheless, a VA examination was not required 
for the Veteran's claim of entitlement to service connection 
for basal cell carcinoma because there is no medical evidence 
of a current diagnosis of basal cell carcinoma.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran is seeking service connection for basal cell 
carcinoma, which he contends was caused by exposure to 
herbicide agents during active duty service.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In addition, a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's 
service personnel records reflect that he served in Vietnam 
during the pertinent period.  Accordingly, the Veteran is 
presumed exposed to Agent Orange.

Although the Veteran is presumed exposed to Agent Orange, 
presumptive service connection for basal cell carcinoma is 
not warranted because basal cell carcinoma is not eligible 
for presumptive service connection based on exposure to 
herbicide agents.  38 C.F.R. § 3.309.  Accordingly, 
presumptive service connection for basal cell carcinoma is 
not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
diagnoses of or treatment for basal cell carcinoma.  Although 
the service treatment records reflect treatment for 
seborrheic dermatitis of the right axillae, erythema of the 
groin, and tinea pedis, there is no evidence of basal cell 
carcinoma.  A January 1973 separation examination reveals 
that the Veteran's skin and lymphatics were normal.  In a 
report of medical history, completed at that time, the 
Veteran denied a history of skin disorders.

Medical records from the Veteran's service in the Army 
National Guard are also negative for any complaints or 
diagnoses of basal cell carcinoma.  Examination reports from 
November 1985, October 1989, November 1993, April 1996, March 
1998, September 2000, and April 2002 reveal the Veteran's 
skin to be normal.  

VA treatment records from May 1978 through October 2009 
reveal a note dated December 19, 2004 which reflects that a 
non-VA report showed that the Veteran had a right earlobe 
lesion, diagnosed as basal cell carcinoma, by Dr. Deffer on 
December 13, 2004.  The remainder of the VA treatment records 
after December 2004 reflect a notation of basal cell 
carcinoma of the right earlobe on December 13, 2004 with 
reference to the December 19, 2004 treatment record in the 
problem list; however, none of those treatment records 
reflect a diagnosis of or treatment for basal cell carcinoma.

In September 2006, the Veteran underwent a VA skin 
examination.  The Veteran reported that he had basal cell 
carcinoma removed from his right ear in 2004.  Physical 
examination of the skin revealed a scant fungal rash 
affecting the bilateral groin and right great toenail which 
affected less than 5 percent of his body.  The diagnoses were 
tinea curis and tinea pedis.  No diagnosis of basal cell 
carcinoma was made.

Although the Veteran's VA treatment records reveal that he 
had basal cell carcinoma in December 2004, the remainder of 
the medical evidence is negative for evidence of a current 
diagnosis of or treatment for basal cell carcinoma after 
December 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  The Court has also 
held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  The Veteran's claims file reflect 
that his claim for entitlement to service connection for 
basal cell carcinoma was filed in May 2005.  As the only 
evidence of record reflecting a diagnosis of basal cell 
carcinoma was from December 2004, there is no evidence of a 
diagnosis of basal cell carcinoma during the pendency of his 
claim.  With no evidence of a current disability now or at 
any time since the Veteran filed his current claim, service 
connection for basal cell carcinoma is not warranted.

The Board acknowledges that the Veteran had a diagnosis of 
and treatment for basal cell carcinoma in December 2004.  
However, basal cell carcinoma has not been diagnosed at any 
time during the pendency of this appeal.  Thus, the evidence 
of record does not demonstrate a "current disability" as 
defined in the McClain case.

Because there is no objective evidence of a current diagnosis 
of basal cell carcinoma, the preponderance of the evidence is 
against the Veteran's claim for service connection on a 
direct basis.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma, to include as 
due to inservice exposure to herbicide agents, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


